            Case 1:18-cv-10128-AT Document 1 Filed 11/01/18 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X   Case No.: 1:18-cv-10128
JOSEPH GROSS,

                                   Plaintiff,
                                                                               COMPLAINT
                 -against-

THE METROPOLITAN MUSEUM OF ART, and
JAYSON DOBNEY, individually,                                                 Plaintiff Demands a
                                                                                 Trial by Jury

                                    Defendants.
--------------------------------------------------------------------X
Plaintiff, by and through his attorneys, Phillips & Associates, PLLC, hereby complains of the

Defendants, upon information and belief, as follows:


                                           INTRODUCTION

1. Plaintiff complains pursuant to the Americans with Disabilities Act, as amended, 42 U.S.C.

    §12101 et seq. (“ADA”), and to remedy violations of the New York State Executive Law and

    the Administrative Code of the City of New York, based upon the supplemental jurisdiction of

    this Court pursuant to Gibbs, 383 U.S. 715 (1966) and 28 U.S.C. §1367, seeking damages to

    redress the injuries Plaintiff has suffered as a result of being discriminated against by his

    employer on the basis of his actual and/or perceived disability, together with failure to engage

    in the interactive process, failure to provide a reasonable accommodation, retaliation, and

    wrongful termination.


                                     JURISDICTION AND VENUE

2. The Court has jurisdiction pursuant to 29 U.S.C. §2617; 28 U.S.C. §1331, §1343, and

    supplemental jurisdiction thereto.

3. This action involves a Question of Federal Law.


                                                        1
          Case 1:18-cv-10128-AT Document 1 Filed 11/01/18 Page 2 of 12



4. Venue is proper in this district based upon the fact that a substantial part of the events and

   omissions giving rise to the claim occurred within the Southern District of the State of New

   York. 28 U.S.C. §1391(b).

5. On or about October 3, 2018, Plaintiff filed a charge of discrimination with the Equal

   Employment Opportunity Commission (“EEOC”).

6. On or about July 17, 2017, Plaintiff received a Notice of Right to Sue letter from the EEOC.

7. This action is initially brought within 90 days of said Notice of Right to Sue letter.


                                           PARTIES

8. Plaintiff is a disabled male resident of the State of New York, County of Kings.

9. At all times material, Defendant THE METROPOLITAN MUSEUM OF ART (hereinafter

   also referred to as “THE MET”) was and is a domestic not-for-profit corporation duly

   incorporated under the laws of the State of New York.

10. At all times material, Defendant JAYSON DOBNEY (hereinafter also referred to as

   “DOBNEY”) was and is a resident of the State of New York.

11. At all times material, Defendant DOBNEY was and is working as a “Curator in Charge” for

   Defendant THE MET.

12. At all times material, Defendant DOBNEY was and is Plaintiff’s supervisor and/or had

   supervisory authority over Plaintiff.

13. At all times material, Plaintiff was an employee of Defendant THE MET.


                                      MATERIAL FACTS

14. On or about April 10, 2018, Plaintiff accepted an offer to work for Defendant THE MET as a

   “Research Assistant,” at its 1000 5th Ave, New York, NY 10028 location. Plaintiff’s duties



                                                 2
          Case 1:18-cv-10128-AT Document 1 Filed 11/01/18 Page 3 of 12



   included performing research and providing administrative support for Defendant THE MET’s

   upcoming exhibition, “Instruments of Rock.”

15. Throughout the interviewing process, Plaintiff did not reveal that he had been suffering from

   post-traumatic stress disorder (“PTSD”) and depression for the past decade. Plaintiff feared

   that Defendants would not have hired him due to the stigma of mental illness and/or depression

   in the workplace.

16. On or about May 3, 2018, Plaintiff experienced severe symptoms of PTSD/depression. That

   day, prior to work, Plaintiff attempted suicide in his apartment. As a result, Plaintiff did not

   report to work that day.

17. Later that night, Plaintiff was discovered by his friends, and he was immediately taken to the

   emergency room.

18. The next day, on or about May 4, 2018, Plaintiff’s mother telephoned Defendants’ “Human

   Resources (HR) Manager,” Mary Walsh, to inform her that Plaintiff was in the hospital, and

   she was waiting to hear back regarding his status.

19. Ms. Walsh replied, “I will let the team know. Please let him know that we hope he’s ok.”

   Defendants, who were unaware of the nature of Plaintiff’s medical condition, took no issue

   with Plaintiff’s leave.

20. On or about May 7, 2018, Plaintiff’s mother again telephoned Ms. Walsh to follow up

   regarding Plaintiff’s status. Ms. Walsh replied, “The team hopes [Plaintiff] he gets better soon

   and his job will be waiting for him when he is released.” At this point, Defendants were still

   not aware of the exact medical reason for Plaintiff’s hospital stay or leave.

21. On or about May 10, 2018, while he was still in the hospital, Plaintiff telephoned Defendant

   DOBNEY from his doctor’s office and stated that he anticipated returning to work that



                                                3
           Case 1:18-cv-10128-AT Document 1 Filed 11/01/18 Page 4 of 12



   following Wednesday, May 16, 2018. Defendant DOBNEY replied, “Focus on getting better,

   and give HR a letter from the hospital, confirming the dates of your hospital stay.”

22. On or about May 15, 2018, Plaintiff was released from the hospital.

23. That day, and as a condition of Plaintiff’s release from the hospital, Plaintiff was scheduled to

   attend two (2) mandatory outpatient appointments at an affiliated Center on May 16, 2018 and

   May 17, 2018. Plaintiff’s doctor, Efe Edos Edhomeriegue, MD, gave Plaintiff a letter

   confirming the dates of his hospital stay, and cleared Plaintiff to return to work on May 18,

   2018.

24. The next day, on or about May 16, 2018, Plaintiff telephoned Defendant DOBNEY to inform

   him that he would return to work on May 18, 2018. Defendant DOBNEY replied, “I’ll put you

   in contact with Ms. Walsh, who will tell you what paperwork you need, but we need a release

   from your doctor.”

25. Later that same day, Ms. Walsh left Plaintiff a voicemail confirming that she spoke to

   Defendant DOBNEY about Plaintiff’s intended return to work on May 18, 2018. Ms. Walsh

   also sent Plaintiff an email requesting a letter from his doctor verifying his hospital stay. For

   the first time, Ms. Walsh also requested a letter from Plaintiff’s doctor, clearing him to return

   to work.

26. On or about May 17, 2018, Plaintiff sent Ms. Walsh a copy of the letter from his doctor,

   confirming the dates of his hospital stay. The letter, which confirmed that Plaintiff was

   hospitalized from May 3, 2018 to May 15, 2018, also revealed that Dr. Edhomeriegue was an

   Attending Physician PHYCH.” This put Defendants on notice, for the first time, that Plaintiff

   may have emotional or mental issues and/or was hospitalized in the “Psych” unit.




                                                 4
          Case 1:18-cv-10128-AT Document 1 Filed 11/01/18 Page 5 of 12



27. Based on the doctor’s note, Defendants stereotyped Plaintiff as “mentally ill,” and did not

   intend to provide Plaintiff with further accommodations and/or reinstate him to his position

   specifically because of his possible emotional or mental illness.

28. In an email, Plaintiff also informed Ms. Walsh that his doctor would send the medical clearance

   letter via facsimile.

29. In order to create a pretextual paper trail to terminate Plaintiff because of his actual and/or

   perceived disability, Ms. Walsh sent Plaintiff an email stating, “You are required to report to

   HR at 9:00 tomorrow with the letter from the doctor clearing you to return to work.” However,

   Ms. Walsh was aware that Plaintiff’s medical clearance document was to be provided to

   Defendants by his doctor.

30. Later that night, Plaintiff also sent Ms. Walsh an email to find out whether she received the

   medical clearance. Ms. Walsh did not respond.

31. On or about May 18, 2018, Plaintiff went to Defendants’ HR office and gave Ms. Walsh a

   physical copy of his doctor’s note. Plaintiff also asked Ms. Walsh whether she received the

   medical clearance from Dr. Edhomeriegue. Ms. Walsh coldly replied, “We didn’t get anything

   via facsimile. You can’t be here until we get the clearance. We need accountability for where

   you were on May 16th and May 17th.” Plaintiff replied, “I was in mandatory therapy

   appointments.” Ms. Walsh simply replied, “You can’t start work until we get the clearance.

   Do not return to work until you hear from us.”

32. On or about May 21, 2018, Plaintiff emailed Ms. Walsh again to find out whether she received

   the medical clearance. Once again, Ms. Walsh did not respond.

33. On or about May 23, 2018, Defendant DOBNEY telephoned Plaintiff and left him a voicemail

   stating, “I wanted you to know that I’ve put a letter to you in the mail, after the last few days.”



                                                 5
          Case 1:18-cv-10128-AT Document 1 Filed 11/01/18 Page 6 of 12



   Defendant DOBNEY sent Plaintiff a termination letter via FedEx, purportedly for failing to

   provide medical documentation to HR, and “any justification for why [Plaintiff] failed to call

   out on multiple days, or provided any documentation that [Plaintiff] you have been cleared to

   return to work.”

34. Defendants’ reason for terminating Plaintiff was pretext.

35. Defendant THE MET failed to engage in the interactive process.

36. On or about May 23, 2018, Defendants terminated Plaintiff because of his actual and/or

   perceived disability (PTSD/depression).

37. On or about May 23, 2018, Defendants terminated Plaintiff because he requested and/or needed

   a reasonable accommodation.

38. On or about May 23, 2018, Defendants terminated Plaintiff so they would not have to grant

   him further accommodations on the basis of his disability (PTSD/depression).

39. Defendants’ stated reason for terminating Plaintiff is pretext because he provided Defendant

   THE MET with all of the necessary information.

40. As a result of Defendants’ actions, Plaintiff felt and continues to feel extremely humiliated,

   degraded, victimized, embarrassed, and emotionally distressed.

41. As a result of Defendants’ discriminatory and intolerable treatment of Plaintiff, he suffered

   and continues to suffer severe emotional distress and physical ailments.

42. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

   continue to suffer the loss of income, the loss of a salary, bonuses, benefits, and other

   compensation which such employment entails, and Plaintiff has also suffered future pecuniary

   losses, emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-

   pecuniary losses.



                                                6
          Case 1:18-cv-10128-AT Document 1 Filed 11/01/18 Page 7 of 12



43. As a result of the above, Plaintiff has been damaged in an amount which exceeds the

   jurisdictional limits of all lower courts.

44. As Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

   knowledge of the law, Plaintiff demands Punitive Damages as against the Defendants.


                       AS A FIRST CAUSE OF ACTION
            UNDER THE AMERICANS WITH DISABILITIES ACT (“ADA”)
                              DISCRIMINATION
                      (Against Defendant THE MET Only)

45. Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

   paragraphs of this Complaint as if more fully set forth herein at length.

46. Plaintiff claims that Defendant THE MET violated Titles I and V of the Americans with

   Disabilities Act of 1990, as amended, 42 U.S.C. §12101 et seq. §12112 specifically states:

           a. General Rule- No covered entity shall discriminate against a qualified
           individual with a disability because of the disability of such individual in
           regard to job application procedures, the hiring, advancement, or discharge
           of employees, employee compensation, job training, and other terms,
           conditions, and privileges of employment.

47. Defendant THE MET violated the above and Plaintiff suffered numerous damages as a result.


                      AS A SECOND CAUSE OF ACTION
            UNDER THE AMERICANS WITH DISABILITIES ACT (“ADA”)
                     RETALIATION and INTERFERENCE
                      (Against Defendant THE MET” Only)

48. Plaintiff repeats, reiterates and realleges each and every allegation made in the above

   paragraphs of this Complaint as if more fully set forth herein at length.

49. Section 42 U.S.C. §12203 of the ADA. Prohibition against retaliation and coercion provides

   as follows:

           a) Retaliation: No person shall discriminate against any individual because
              such individual has opposed any act or practice made unlawful by this

                                                7
           Case 1:18-cv-10128-AT Document 1 Filed 11/01/18 Page 8 of 12



               chapter or because such individual made a charge, testified, assisted, or
               participated in any manner in an investigation, proceeding, or hearing
               under this chapter.

           b) Interference, coercion, or intimidation: It shall be an unlawful to coerce,
              intimidate, threaten, or interfere with any individual in the exercise or
              enjoyment of, or on account of his or her having exercised or enjoyed,
              or on account of his or her having aided or encouraged any other
              individual in the exercise or enjoyment of, any right granted or protected
              by this chapter.

50. Defendant THE MET violated Plaintiff’s above rights as set forth herein.


                              AS A THIRD CAUSE OF ACTION
                                   UNDER STATE LAW
                                    DISCRIMINATION

51. Plaintiff repeats, reiterates and realleges each and every allegation made in the above paragraphs

   of this Complaint as if more fully set forth herein at length.

52. Executive Law § 296 provides that “1. It shall be an unlawful discriminatory practice: “(a) For

   an employer or licensing agency, because of an individual’s. . . disability . . . to refuse to hire

   or employ or to bar or to discharge from employment such individual or to discriminate against

   such individual in compensation or in terms, conditions or privileges of employment.”

53. Defendants engaged in unlawful discriminatory practices by discriminating against the

   Plaintiff because of his actual and/or perceived disability, together with failure to engage in the

   interactive process, and unlawful termination.

54. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

   Executive Law Section 296.




                                                   8
           Case 1:18-cv-10128-AT Document 1 Filed 11/01/18 Page 9 of 12



                              AS A FOURTH CAUSE OF ACTION
                                    UNDER STATE LAW
                                      RETALIATION

55. Plaintiff repeats, reiterates and realleges each and every allegation made in the above paragraphs

   of this Complaint as if more fully set forth herein at length.

56. New York State Executive Law §296(7) provides that it shall be an unlawful discriminatory

   practice:

               “For any person engaged in any activity to which this section applies to
           retaliate or discriminate against any person before he has opposed any
           practices forbidden under this article.”

57. Defendants engaged in an unlawful and retaliatory discriminatory practice by retaliating, and

   otherwise discriminating against Plaintiff because of his opposition to Defendants’ unlawful

   actions and his request for a reasonable accommodation.


                           AS A FIFTH CAUSE OF ACTION
                                UNDER STATE LAW
               FAILURE TO PROVIDE A REASONABLE ACCOMMODATION

58. Plaintiff repeats, reiterates and realleges each and every allegation made in the above

   paragraphs of this Complaint as if more fully set forth herein at length.

59. New York State Executive Law §296(3)(a) provides:

               “It shall be an unlawful discriminatory practice for an employer,
           licensing agency, employment agency or labor organization to refuse to
           provide reasonable accommodations to the known disabilities of an
           employee, prospective employee or member in connection with a job or
           occupation sought or held or participation in a training program.”

60. Defendants engaged in an unlawful discriminatory practice by discriminating against the

   Plaintiff by failing to provide a reasonable accommodation, and by failing to engage in the

   interactive process.




                                                   9
          Case 1:18-cv-10128-AT Document 1 Filed 11/01/18 Page 10 of 12



                        AS A SIXTH CAUSE OF ACTION
               UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                              DISCRIMINATION

61. Plaintiff repeats, reiterates and realleges each and every allegation made in the above

   paragraphs of this Complaint as if more fully set forth herein at length.

62. The Administrative Code of the City of New York §8-107 [1] provides that “It shall be an

   unlawful discriminatory practice: (a) For an employer or an employee or agent thereof, because

   of the actual or perceived … disability of any person, to refuse to hire or employ or to bar or

   to discharge from employment such person or to discriminate against such person in

   compensation or in terms, conditions or privileges of employment.”

63. Defendants engaged in an unlawful discriminatory practice in violation of New York City

   Administrative Code Title 8, §8-107(1)(a) by creating and maintaining discriminatory working

   conditions, and otherwise discriminating against Plaintiff on the basis of his actual and/or

   perceived disability, together with failure to engage in the interactive process, and unlawful

   termination.


                       AS A SEVENTH CAUSE OF ACTION
               UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                                RETALIATION

64. Plaintiff repeats, reiterates and realleges each and every allegation made in the above paragraph

   of this Complaint as if more fully set forth herein at length.

65. New York City Administrative Code Title 8-107(7) provides that:

               “It shall be an unlawful discriminatory practice for any person in any
           activity to which this chapter applies to retaliate or discriminate in any
           manner against any person because such person has (i) opposed any practice
           forbidden under this chapter, (ii) filed a complaint, testified or assisted in
           any proceeding under this chapter (iii) commenced a civil action alleging
           the commission of an act which would be an unlawful discriminatory
           practice under this chapter …”

                                                 10
          Case 1:18-cv-10128-AT Document 1 Filed 11/01/18 Page 11 of 12




66. Defendants engaged in an unlawful and retaliatory practice by retaliating, and otherwise

   discriminating against the Plaintiff because he opposed Defendant’s unlawful employment

   actions and because he requested a reasonable accommodation.


                      AS AN EIGHTH CAUSE OF ACTION
              UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
            FAILURE TO PROVIDE A REASONABLE ACCOMMODATION

67. Plaintiff repeats, reiterates and realleges each and every allegation made in the above

   paragraphs of this Complaint as if more fully set forth herein at length.

68. The Administrative Code of the City of New York §8-107(15)(a) provides:

               “[A]ny person prohibited by the provisions of this section from
           discriminating on the basis of disability shall make reasonable
           accommodation to enable a person with a disability to satisfy the essential
           requisites of a job or enjoy the right or rights in question provided that the
           disability is known or should have been known by the covered entity.”

69. Defendants engaged in an unlawful discriminatory practice in violation of the New York City

   Administrative Code §8-107(15)(a) by failing to provide a reasonable accommodation, and by

   failing to engage in the interactive process.


WHEREFORE, Plaintiff respectfully requests a judgment against the Defendants:

A. Declaring that Defendants engaged in an unlawful employment practice prohibited by the ADA,

   the New York Executive Law, and the Administrative Code of the City of New York, on the

   basis of Plaintiff’s actual and/or perceived disability, together with failure to engage in the

   interactive process, retaliation and wrongful termination.

B. Awarding damages to the Plaintiff, for all lost wages and benefits, past and future, back pay and

   front pay and to otherwise make Plaintiff whole for any losses suffered as a result of such unlawful

   employment practice;

                                                   11
Case 1:18-cv-10128-AT Document 1 Filed 11/01/18 Page 12 of 12
